May 13, 2005


Mr. Christopher L. Farmer
Hilburn Sherer, P.L.L.C.
1111 Rosalie
Houston, TX 77004
Mr. Timothy D. Riley
Riley Law Firm
1225 North Loop West, Suite 810
Houston, TX 77008-1757

RE:   Case Number:  04-0926
      Court of Appeals Number:  13-03-00397-CV
      Trial Court Number:  312543401

Style:      DR. SALAH EL HAFI AND CARDIOLOGY CLINIC, P.A.
      v.
      KEITH BAKER, INDIVIDUALLY, IAN BAKER, INDIVIDUALLY AND AS
      REPRESENTATIVE OF THE ESTATE OF JEAN BAKER

Dear Counsel:

      Today, the Supreme Court of Texas delivered the enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk
Enclosure

|cc:|Ms. Cathy Wilborn|
|   |                 |
|   |Ms. Beverly      |
|   |Kaufman          |